Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Amendment
The Amendment filed 05/10/2022 has been entered. Claims 1-10, 12, and 15-20 remain pending in the application. Claims 15-17 are withdrawn.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 03/10/2022. New grounds of rejections necessitated by amendments are discussed below.
	
Claim Objections
Claim 12 is objected to because of the following informalities: In line 6, the phrase “wherein the controller configured is further configured” should read “wherein the controller is further configured”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to introduce the light into the propagation layer”, “to draw the light from the propagation layer”, “reacts to a substance…”, “to lead the light to the introductory part…”, and “to receive the light…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the measurement chip" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to utilize consistent terminology if “the measurement chip” is referring to “a measuring device” in line 1. Claims 2-10, 12, and 18-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, claim 12 recites the limitation "the measurement chip" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to utilize consistent terminology if “the measurement chip” is referring to “a measuring device” in line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duveneck et al. (US 6469785 B1) in view of Freeman et al. (US 20050162659 A1) and Fang et al. (Fang et al., “Resonant Waveguide Grating Biosensor for Living Cell Sensing”, 2006, Biophysical Journal, 1925-1940).
Regarding claim 1, Duveneck teaches a measurement device (Fig. 1), comprising: 
a propagation layer (6) through which light propagates (note that functional limitations are emphasized in italics hereinafter);
an introductory part (60) provided on a lower surface of the propagation layer and configured to introduce the light into the propagation layer; 
a drawn-out part (62) provided on the lower surface of the propagation layer and configured to draw the light from the propagation layer; and 
a reaction part (8) including in an upper surface of the propagation layer where a reactant (column 7, lines 8-12 teaches “recognition elements”) that reacts to a substance to be detected is formed.
Duveneck fails to teach an area where a content of the reactant changes monotonously in a perpendicular direction perpendicular to a propagating direction of the light, over a given length in the propagating direction; and a controller configured to: analyze a change in the propagating direction of the light received from the drawn-out part of the measurement device; and detect the substance to be detected based on the analysis of the change in the propagating direction of the light.
Freeman teaches a measurement device (Figs. 1 and 5), comprising: a propagation layer (Figs. 1 and 5, element 4e) and a reaction part (Fig. 1, sensing layer 4f) including, in a surface of the propagation layer where a reactant that reacts to a substance to be detected is formed (paragraph [0016]), an area where a content of the reactant changes monotonously in a perpendicular direction perpendicular to a propagating direction of the light, over a given length in the propagating direction (Fig. 5 and paragraphs [0030]-[0031] and [0098] teach that the exposed surface 4e comprises a sensing layer, where the content changes monotonously in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area in a right direction due to the gradient X). Freeman teaches that aliasing is prevented since the relative phase positions of the parallel parts of the modal field carried in the path of interaction of dual length can be determined before and after the stimulus of interest is introduced and that there is no need to monitor continuously the phase position of each individual component during the application of the stimulus of interest (paragraph [0087]). Freeman teaches that aliasing is a known issue with integrated optical interferometers (paragraphs [0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck to incorporate the teachings of Freeman to provide the reaction part including an area where a content of the reactant changes monotonously in a perpendicular direction perpendicular to a propagating direction of the light, over a given length in the propagating direction. Doing so would prevent aliasing, which would have a reasonable expectation of successfully improving optical measurement, as taught by Duveneck.
While Duveneck teaches photoelectric detection units that detect a light intensity and converts the light intensity to corresponding electrical signal and that quantitative determination of analyte is possible by analyzing a change in light (column 22, lines 10-19) and  Freeman teaches recording an interference pattern to calculate a phase shift, wherein movement in the interference fringes is measured (paragraphs [0068]-[0069] teach a measurable response of a sensing waveguide to a change in the localized environment manifests itself as movement of fringes in an interference pattern, which allows for calculation of phase shift; “change in the propagating direction of the light” is broadly interpreted as encompassing measuring “movement in the interference fringes”), Duveneck in view of Freeman fail to teach a controller configured to: analyze a change in the propagating direction of the light received from the drawn-out part of the measurement device; and detect the substance to be detected based on the analysis of the change in the propagating direction of the light.
Fang teaches theoretical analysis and experimental data for the use of resonant waveguide grating biosensors to characterize signals (abstract). Fang teaches a controller (page 1926, right column, “Data analysis” section, “Metamorph image analysis software”) configured to analyze a change in the propagating direction of the light received from the drawn-out part of the measurement device (page 1927, left column, first paragraph teaches measuring the angular shift, which is one of the most common outputs; Figs. 4, 5, 8A teaches analyzing the change of peak angles of light; page 1930, “the shape of the TM0 peak” section, teaches analyzing the change in peak angles which showed dynamic characteristics of the sample; “change in the propagating direction of the light” is broadly interpreted as encompassing “angular shift”). Fang teaches determining the absence of presence of vincristine using the shift in incident angle, or the PWHM (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman to incorporate the teachings of Fang to provide a controller configured to: analyze a change in the propagating direction of the light received from the drawn-out part of the measurement device; and detect the substance to be detected based on the analysis of the change in the propagating direction of the light. Doing so would utilize known techniques for analyzing a substance, as taught by Duveneck, Freeman, and Fang, which would have a reasonable expectation of successfully providing important quantitative information of the substance to be detected (e.g. angular shift) and improving automation of the analysis through use of a controller.
Regarding claim 2, modified Duveneck further teaches wherein the area of the reaction part includes an area where the content of the reactant changes continuously in the perpendicular direction, over the given length in the propagating direction of the light (see above claim 1; Freeman, Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes continuously in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e continuously increasing in area in a right direction due to the gradient X).
Regarding claim 3, modified Duveneck further teaches wherein the area of the reaction part includes an area where the content of the reactant changes linearly in the perpendicular direction, over the given length in the propagating direction of the light (see above claim 1; Freeman, Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes linearly in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area linearly in a right direction due to the gradient X).
Regarding claim 4, modified Duveneck further teaches all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the instant claim, the content of the reactant can be obtained at a later time.
Thus, modified Duveneck further teaches all of the limitations of the claim 4. 
Regarding claim 9, modified Duveneck further teaches wherein the reaction part is capable of changing a phase distribution of the light by a change in an index of refraction in the circumference of the propagation layer caused by the reaction of the substance to be detected and the reactant (see claim 1, Freeman, paragraph [0004] and [0040] teaches the device is capable of having a change in a refractive index when a biological stimulus of interest is introduced).
Regarding claim 12, Duveneck further teaches the measuring device (Fig. 1) further comprising: 
a light source (10) configured to lead the light to the introductory part of the measurement device; and
a photodetector (4) configured to receive the light drawn from the drawn-out part.
While Duveneck teaches photoelectric detection units that detect a light intensity and converts the light intensity to corresponding electrical signal and that quantitative determination of analyte is possible by analyzing a change in light (column 22, lines 10-19), and Freeman teaches recording an interference pattern to calculate a phase shift, wherein movement in the interference fringes is measured (paragraphs [0068]-[0069]), modified Duveneck fails to teach the controller is further configured to analyze a pattern of the light received by the photodetector, and wherein the controller performs an analysis in which a change in a peak angle of the light is analyzed.
Fang teaches theoretical analysis and experimental data for the use of resonant waveguide grating biosensors to characterize signals (abstract). Fang teaches a controller (page 1926, right column, “Data analysis” section, “Metamorph image analysis software”) configured to analyze a pattern of the light received by the photodetector (page 1927, left column, first paragraph teaches measuring the angular shift, which is one of the most common outputs; Figs. 4, 5, 8A teaches analyzing the change of peak angles of light; page 1930, “the shape of the TM0 peak” section, teaches analyzing the change in peak angles which showed dynamic characteristics of the sample), wherein the controller performs an analysis in which a change in the peak angle of the light is analyzed (page 1927, left column, first paragraph teaches measuring the angular shift, which is one of the most common outputs; Figs. 4, 5, 8A teaches analyzing the change of peak angles of light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Duveneck to further incorporate the teachings of Fang to provide the controller is further configured to analyze a pattern of the light received by the photodetector, and wherein the controller performs an analysis in which a change in a peak angle of the light is analyzed. Doing so would utilize known techniques for analyzing a substance, which would have a reasonable expectation of successfully providing important quantitative information of the substance to be detected.
Regarding claim 18, modified Duveneck further teaches wherein the area of the reaction part includes an area where the content of the reactant changes linearly in the perpendicular direction, over the given length in the propagating direction of the light (see claim 1; Freeman, Fig. 5 and paragraph [0098] teaches that the exposed surface 4e comprises a sensing layer, where the content changes linearly in a perpendicular direction, i.e. Fig. 5 shows the sensing layer 4e increasing in area linearly in a right direction due to the gradient X).
Regarding claim 19, modified Duveneck further teaches all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the instant claim, the content of the reactant can be obtained at a later time.
Thus, modified Duveneck further teaches all of the limitations of the claim 19. 
Regarding claim 20, modified Duveneck further teaches all of the elements of the current invention as stated above. 
Note that the limitation of “is obtained by multiplying a content density of the reactant per unit length in the propagating direction of the light by the given length” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the instant claim, the content of the reactant can be obtained at a later time.
Thus, modified Duveneck further teaches all of the limitations of the claim 20. 


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Duveneck in view of Freeman and Fang as applied to claim 1 above, and further in view of Grow (US 5866430 A).
Regarding claim 5, modified Duveneck further teaches the given length changes monotonously in the perpendicular direction (see claim 1; Freeman, Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing monotonously from left to right as shown by gradient X). It appears that modified Duveneck further teaches wherein the content density of the reactant is uniform (Duveneck, Fig. 1 shows sensing layer 8 with uniformly distributed recognition elements, i.e. the circles in layer 8).
If it is determined that modified Duveneck fails to explicitly teach wherein the content density of the reactant is uniform, Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8). Grow teaches wherein the content density of the reactant is uniform (Figs 5b, 6a, 5b, 6c). 
Since Grow teaches a measurement device comprising a propagating layer and reaction parts, similar to modified Duveneck, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Duveneck to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement devices in the art, as taught by Grow, which would have a reasonable expectation of successfully monitoring or detecting an analyte. 
Regarding claim 6, modified Duveneck further teaches wherein the given length changes continuously in the perpendicular direction (see claim 1; Freeman, Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing continuously from left to right as shown by gradient X). It appears that modified Duveneck further teaches wherein the content density of the reactant is uniform (Duveneck, Fig. 1 shows sensing layer 8 with uniformly distributed recognition elements, i.e. the circles in layer 8).
If it is determined that modified Duveneck fails to explicitly teach wherein the content density of the reactant is uniform, Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8). Grow teaches wherein the content density of the reactant is uniform (Figs 5b, 6a, 5b, 6c). 
Since Grow teaches a measurement device comprising a propagating layer and reaction parts, similar to modified Duveneck, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Duveneck to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement devices in the art, as taught by Grow, which would have a reasonable expectation of successfully monitoring or detecting an analyte. 
Regarding claim 7, modified Duveneck further teaches wherein the given length changes linearly in the perpendicular direction (see claim 1; Freeman, Fig. 5 shows the given length, interpreted as the length in the L1 and Lr direction, changing linearly from left to right as shown by gradient X). It appears that modified Duveneck further teaches wherein the content density of the reactant is uniform (Duveneck, Fig. 1 shows sensing layer 8 with uniformly distributed recognition elements, i.e. the circles in layer 8).
If it is determined that modified Duveneck fails to explicitly teach wherein the content density of the reactant is uniform, Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8). Grow teaches wherein the content density of the reactant is uniform (Figs 5b, 6a, 5b, 6c). 
Since Grow teaches a measurement device comprising a propagating layer and reaction parts, similar to modified Duveneck, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Duveneck to incorporate the teachings of Grow to provide wherein the content density of the reactant is uniform. Doing so would utilize known structures of reaction parts of measurement devices in the art, as taught by Grow, which would have a reasonable expectation of successfully monitoring or detecting an analyte. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duveneck in view of Freeman and Fang as applied to claim 4 above, and further in view of Schasfoort et al. (US 20140350221 A1).
Regarding claim 8, while Duveneck teaches examples of recognition elements such as ligands (column 20, lines 5-13) to bind to analytes, modified Duveneck fails to teach wherein the given length is uniform in the perpendicular direction, and the content density of the reactant changes monotonously in the perpendicular direction.
Schasfoort teaches a method for determining intrinsic binding parameters of an analyte to a ligand (abstract) comprising a reaction part (Fig. 5, element 6). Schasfoort teaches wherein a given length is uniform in a perpendicular direction (Fig. 5; the “given length” is interpreted as the shorter edge of element 6), and the content density of a reactant changes monotonously in the perpendicular direction (paragraph [0057] teaches a gradually increasing ligand surface density or concentration). Schasfoort teaches that the invention is based on the insight that when measuring the binding of an analyte to a ligand which is present on the measuring surface of a sensor support in decreasing surface densities, problems in relation to rebinding, mass transport limitation and/or biphasic behavior are corrected or circumvented, and determination is far more closely under conditions of a 1:1 interaction in between the ligand and analyte (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Duveneck to incorporate the teachings of Schasfoort to provide wherein the given length is uniform in the perpendicular direction, and the content density of the reactant changes monotonously in the perpendicular direction. Doing so would reduce potential problems in relation to rebinding, mass transport limitations, and biphasic behaviors between a ligand and an analyte, as taught by Schasfoort, thus improving the overall measurement device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duveneck in view of Freeman and Fang as applied to claim 1 above, and further in view of Grow (US 5866430 A).
Regarding claim 10, while Freeman teaches that the measurement device may comprise a plurality of separate sensing layers to enable changes at different localized environments to be detected (paragraph [0014]), modified Duveneck fails to explicitly teach wherein the reaction part includes two reaction parts formed on both surfaces sandwiching the propagation layer.
Grow teaches a measuring device to monitor or detect an analyte (abstract). Grow teaches the device comprises a propagating layer (Fig. 5b, element 222) and two reactions parts (223) formed on both surfaces of the propagating layer, sandwiching the propagation layer (Fig. 5b). Grow teaches that a reactant (i.e. “bioconcentrator”) may be immobilized along part or most of all the optical waveguide plate (column 43, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Duveneck to incorporate the teachings of Grow to provide wherein the reaction part includes two reaction parts formed on both surfaces sandwiching the propagation layer. It would have been obvious to choose two reactions parts formed on both surfaces sandwiching the propagating layer from a finite number of identified, predictable solutions for ways to incorporate reactions parts on a propagating layer (i.e. Grow teaches the reactant may be immobilized along part or most of a waveguide), i.e., it would have been obvious to try the specific structure of two reaction parts to improve and optimize the measurement capabilities of the measurement device.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 05/10/2022, with respect to the rejection of claims 1 under 35 U.S.C. 103 have been fully considered and are persuasive (i.e. the previous rejection did not teach the newly incorporated claim amendments, “detect the substance to be detected…”).  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Duveneck et al. (US 6469785 B1) in view of Freeman et al. (US 20050162659 A1) and Fang et al. (Fang et al., “Resonant Waveguide Grating Biosensor for Living Cell Sensing”, 2006, Biophysical Journal, 1925-1940).
Applicant's arguments, regarding the limitations of previous claim 14, filed 05/10/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Duveneck teaches photoelectric detection units that detect a light intensity and converts the light intensity to corresponding electrical signal and that quantitative determination of analyte is possible by analyzing a change in light (column 22, lines 10-19). Freeman teaches recording an interference pattern to calculate a phase shift, wherein movement in the interference fringes is measured (paragraphs [0068]-[0069] teach a measurable response of a sensing waveguide to a change in the localized environment manifests itself as movement of fringes in an interference pattern, which allows for calculation of phase shift; “change in the propagating direction of the light” is broadly interpreted as encompassing measuring “movement in the interference fringes”). Duveneck in view of Freeman fail to teach a controller configured to: analyze a change in the propagating direction of the light received from the drawn-out part of the measurement device; and detect the substance to be detected based on the analysis of the change in the propagating direction of the light.
Fang teaches theoretical analysis and experimental data for the use of resonant waveguide grating biosensors to characterize signals (abstract). Fang teaches a controller (page 1926, right column, “Data analysis” section, “Metamorph image analysis software”) configured to analyze a change in the propagating direction of the light received from the drawn-out part of the measurement device (page 1927, left column, first paragraph teaches measuring the angular shift, which is one of the most common outputs; Figs. 4, 5, 8A teaches analyzing the change of peak angles of light; page 1930, “the shape of the TM0 peak” section, teaches analyzing the change in peak angles which showed dynamic characteristics of the sample; “change in the propagating direction of the light” is broadly interpreted as encompassing “angular shift”). Fang teaches determining the absence of presence of vincristine using the shift in incident angle, or the PWHM (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duveneck in view of Freeman to incorporate the teachings of Fang to provide a controller configured to: analyze a change in the propagating direction of the light received from the drawn-out part of the measurement device; and detect the substance to be detected based on the analysis of the change in the propagating direction of the light. Doing so would utilize known techniques for analyzing a substance, as taught by Duveneck, Freeman, and Fang, which would have a reasonable expectation of successfully providing important quantitative information of the substance to be detected (e.g. angular shift) and improving automation of the analysis through use of a controller.
	In other words, there is enough teaching and suggestion from Duveneck, Freeman, and Fang (as stated above), where one of ordinary skill in the art would be able to arrive at the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument regarding how “Freeman fails to disclose or suggest analyzing a change in the propagating direction of the light received…” (see page 10 of Remarks), the examiner respectfully disagrees. Freeman teaches recording an interference pattern to calculate a phase shift, wherein movement in the interference fringes is measured (paragraphs [0068]-[0069] teach a measurable response of a sensing waveguide to a change in the localized environment manifests itself as movement of fringes in an interference pattern, which allows for calculation of phase shift; “change in the propagating direction of the light” is broadly interpreted as encompassing measuring “movement in the interference fringes”). The examiner agrees that Freeman teaches that electromagnetic radiation intensity is measured. However, the electromagnetic radiation intensity measurement allows for measurement of movement in the interference fringes, which is interpreted as analyzing a change in “the propagating direction of the light”.
Furthermore, as stated above, there is enough teaching and suggestion from Duveneck, Freeman, and Fang, where one of ordinary skill in the art would be able to arrive at the claimed invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “detecting the refraction of light in the X-axis direction perpendicular to the direction of light propagation”, see page 10 of Remarks; and “the method according to the present application increases the amount of refraction as the distance increases toward the direction of propagation, which make the measurement result clear”, see page 11 of Remarks) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gollier et al. (US 20050070027 A1) teaches a method for using a double resonance effect within a grating coupled waveguide sensor (abstract). Gollier teaches that an angular interrogation slope is measured as a primary measure of sensor response and that the angular interrogation slope refers to the amount of sensor angle shift that occurs in response to a unit change of refractive index at the sensor surface (paragraph [0063]). Gollier teaches an angular shift as measured using both propagation directions as a function of refractive index change improves interrogation signal-to-noise sensitivity of the apparatus (claim 23).
Zheng et al. (US 20150204723 A1) teaches an optical phase device (abstract). Zheng teaches a detector for detecting angular shift of a beam (paragraph [0096]).
Liu et al. (EP 0884581 A1) teaches a highly sensitive optical sensor for detecting a chemical substance (abstract). Liu teaches sensing the concentration of a chemical substance by measuring a shift of the resonance coupling angle or by measuring a change in intensity of light (page 6, lines 52-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                                           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797